DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  the phrase “the pedal” in line 4 needs to be changed to “a pedal”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the phrase “lowering of the pedal” in line 4 needs to be changed to “lowering of a pedal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites: “an intensity of electrical stimulation corresponding to the speed profile changes depending on the pedal load, when the pedal load and one of the plurality of programs selected together”, while claim 3, to which claim 5 depends on, recites: “wherein the exercise mode includes a plurality of programs that define a pedal load or a speed profile of the stationary bicycle selected by a user’s input”. According to claim 3, pedal load appears to be part of a plurality of programs. As such, it is not clear what is meant by “the pedal load [which is part of/one of the plurality of programs] and one of the plurality of programs are selected together” in claim 5. Further clarification and appropriate corrections are respectfully requested.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duncan et al. (US 2004/0023759 A1).
Regarding claim 1, Duncan discloses an electrical stimulation indoor bike characterized by comprising: a stationary bicycle (20, ¶ [0074]); 5an electrical stimulation 
10Regarding claim Regarding claim 2, Duncan discloses when a pedal load of the stationary bicycle is input by a user or predetermined (¶ [0021], ¶ [0058]), the control unit provides a basic stimulation level corresponding to the pedal load (¶ [0090]-[0092], ¶ [0094], a user input or predetermined pedal load/resistance can be applied (see ¶ [0021], ¶ [0058]), the pedal load/resistance affects the pedaling rate (pedaling motion)/crank movement/velocity (i.e. the higher the resistance, the lower the pedaling rate/crank movement/velocity, and vice versa). Since the electrical stimulation takes into consideration the monitored pedaling motion/crank movement/velocity (which is affected by the pedal load/resistance), the electrical stimulation including a basic stimulation level would correspond to the pedal load/resistance), and controls electrical stimulation of the electrical stimulation unit so as to generate stronger 15stimulation than the basic stimulation level in proportion to a rotation speed of a pedal (¶ [0092], ¶ [0094]).  
Regarding claim 6, Duncan discloses wherein the electrical stimulation unit includes a plurality of electrode pads (53), and the control unit controls electrical stimulation of the electrical stimulation unit so that a 15current selectively flows to each electrode pad of the plurality of electrode pads (¶ [0026], ¶ [0030]-[0032], ¶ [0051], ¶ [0081]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan as applied to claim 1 above, and further in view of Nakano et al. (JP 2003117006A).
Duncan teaches wherein the exercise mode includes a plurality of programs/sequences and the control unit changes an intensity of electrical stimulation generated at the electrical stimulation unit in accordance with the exercise mode/programs (¶ [0020], ¶ [0030], ¶ [0054]) (Claim 3). Duncan is silent about the plurality of programs define a pedal load or a speed profile of the stationary bicycle selected by a user’s input, and the control unit changes an intensity or a frequency of electrical stimulation generated at the electrical stimulation unit in accordance with the pedal load or the speed profile, wherein the control unit controls the electrical stimulation unit so as to generate stronger electrical stimulation than electrical stimulation corresponding to the speed profile, when a rotation speed of 5the pedal is slower than that of being defined in the speed profile. 
Regarding claim 3, Nakano teaches an electrical stimulation bike comprising: a bicycle (1), an electrical stimulation unit connected to the bicycle either with wire or without wire (Fig. 1, ¶ [0012]), and including an electrode pad/electrode (5) for applying 
Regarding claim 4, Nakano teaches wherein the control unit controls the electrical stimulation unit so as to generate stronger electrical stimulation than electrical stimulation corresponding to the speed profile, when a rotation speed of 5the pedal is slower than that of being defined in the speed profile (¶ [0016], ¶ [0022]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Duncan’s invention wherein the plurality of programs define a pedal load or a speed profile of the stationary bicycle selected by a user’s input, and the control unit changes an intensity or a frequency of electrical stimulation generated at the electrical stimulation unit in accordance with the pedal load or the speed profile, wherein the control unit controls the electrical stimulation unit so as to generate stronger electrical stimulation than electrical stimulation corresponding to the speed profile, when a rotation speed of 5the pedal is . 

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan as applied to claim 1 above, and further in view of Rummerfield (US 2006/0247095 A1).
Duncan teaches wherein the exercise mode includes a plurality of programs/sequences and the control unit changes an intensity of electrical stimulation generated at the electrical stimulation unit in accordance with the exercise mode/programs (¶ [0020], ¶ [0030], ¶ [0054])(Claim 3), wherein the electrical stimulation levels vary from a low/zero level to a maximum level and back to  low/zero level during exercise (¶ [0090]-[0095]). Duncan is silent about the plurality of programs define a pedal load or a speed profile of the stationary bicycle selected by a user’s input, and the control unit changes an intensity or a frequency of electrical stimulation generated at the electrical stimulation unit in accordance with the pedal load or the speed profile, wherein the speed profile comprises a warm-up step in which the pedal starts rotating and increases a rotation speed up to a predetermined speed at low speed, 5an intensive exercise step in which the pedal rotates starting from the predetermined speed to a higher speed, and a finishing step in which the pedal rotates from the speed of the intensive exercise step to the speed of being stopped at a low speed, wherein the control unit controls the electrical stimulation unit so as to generate electrical 10stimulation corresponding to each step.

Regarding claim 8, Rummerfield teaches wherein the speed profile comprises a warm-up step in which the pedal starts rotating and increases a rotation speed up to a predetermined speed at low speed (¶ [0017], ¶ [0027], block diagram shown in page 5, the electric motor is initially used to bring the pedals and impaired limbs to a desired/predetermined speed at low speed), 5an intensive exercise step in which the pedal rotates starting from the predetermined speed to a higher speed (¶ [0017], ¶ [0027], block diagram shown in page 5, the FES then applies stimulation to the impaired limbs, up to a set maximum level, to achieve a desired level of exercise or cycling speed/higher speed), and a finishing step in which the pedal rotates from the speed of the intensive exercise step to the speed of being stopped at a low speed (¶ [0017], ¶ [0027], block diagram shown in page 5, the speed of the exercise is decreased), wherein the control unit controls the electrical stimulation unit so as to generate electrical 10stimulation corresponding to each step (¶ [0017], ¶ [0027], block diagram 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Duncan’s invention the plurality of programs define a pedal load or a speed profile of the stationary bicycle selected by a user’s input, and the control unit changes an intensity or a frequency of electrical stimulation generated at the electrical stimulation unit in accordance with the pedal load or the speed profile, wherein the speed profile comprises a warm-up step in which the pedal starts rotating and increases a rotation speed up to a predetermined speed at low speed, 5an intensive exercise step in which the pedal rotates starting from the predetermined speed to a higher speed, and a finishing step in which the pedal rotates from the speed of the intensive exercise step to the speed of being stopped at a low speed, wherein the control unit controls the electrical stimulation unit so as to generate electrical 10stimulation corresponding to each step as taught by Rummerfield in order to enable a user achieve desired speeds/goal of exercise to improve upon his/her rehabilitation, physical and neurological condition and keep the user motivated to perform exercises and achieve optimal rehabilitation benefits.  

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SHILA JALALZADEH ABYANEH/           Examiner, Art Unit 3784